Citation Nr: 0720848	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  00-05 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease and patellofemoral syndrome of the 
right knee and/or a rating in excess of 10 percent for 
instability of the right knee, on an extraschedular basis.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease and patellofemoral syndrome of the 
left knee and/or a rating in excess of 10 percent for 
instability of the left knee, on an extraschedular basis. 

3.  Entitlement to an initial compensable evaluation for 
thoracic strain.  

4.  Entitlement to an initial compensable evaluation for 
recurrent headaches.  

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
January 1980 to January 1997, and is a retired Chief Petty 
Officer.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon.  

This case has been before the Board previously, and 
evaluations for disabilities of the left and right knees were 
assessed as being 20 percent disabling on a schedular basis.  
The Board noted that the veteran had submitted a notice of 
disagreement with the RO's denial of service connection for 
hypertension and cervical strain, and with entitlement to 
initial compensable evaluations for thoracic strain and for a 
headache disability.  The claim for service connection for 
cervical strain was granted by the Appeals Management Center 
(AMC) in October 2006 and, as the veteran has not as of yet 
appealed the rating or effective date assigned for that 
disability, an issue relating to cervical strain is not in 
appellate status.  

The issues of entitlement to service connection for 
hypertension, and entitlement to initial compensable 
evaluations for thoracic strain and recurrent headaches are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.
 

FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran's service-connected right or left knee disability 
presents such a unique disability picture; there is no 
indication of frequent hospitalizations for a right or left 
knee disability and the preponderance of the evidence is 
against a finding of marked interference due to a disability 
of either or both knees.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for degenerative joint 
disease and patellofemoral syndrome of the right knee or a 
rating in excess of 10 percent for instability of the right 
knee, on an extraschedular basis is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(2006).  

2.  A rating in excess of 20 percent for degenerative joint 
disease and patellofemoral syndrome of the left knee or a 
rating in excess of 10 percent for instability of the left 
knee, on an extraschedular basis is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a June 2001 letter, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his claims.  The veteran was specifically informed 
as to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
did not occur in this case as the VCAA had not been enacted 
at the time of the RO's initial denial.  

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but as explained below, such error is rebutted.  The 
veteran was provided with a VCAA notice letter in 2001 which, 
while temporally after the initial RO decision, did provide 
the veteran with adequate notice as to the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claims and requested that the 
veteran provide any pertinent evidence in his possession.  
Thereafter, the RO cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claims, as demonstrated by the issuance of January 2003 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.  Under these circumstances, the presumption of 
prejudicial error against the veteran's claim is rebutted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However such notice was 
after the last RO decision on the matters on appeal.  That 
is, the notice was not timely.  Peplegrini, supra.  The Board 
finds that timely notice of the two Dingess elements would 
not have operated to alter the outcome in the instant case 
where evidence establishing an extraschedular rating for 
either knee is lacking.  Sanders, at *5 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  For reasons discussed in further detail 
below, the overwhelming preponderance of the evidence is 
against entitlement to an extraschedular rating for a right 
or left knee disability.  In view of the foregoing, the Board 
cannot conclude that this defect in the timing of the Dingess 
notice affected the essential fairness of the adjudication, 
and therefore, the presumption of prejudice is rebutted.  
Id., at *10.  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and comprehensive examinations to evaluate his knee 
disabilities have been conducted.  This evidence is adequate 
to resolve the issues on appeal; there is no duty to provide 
another examination or medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Extraschedular Evaluations 

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Extraschedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran is in receipt of separate 20 percent evaluations 
for patellofemoral syndrome with degenerative joint disease 
of the left and right knee respectively.  Additional 10 
percent ratings have been assigned for instability of the 
left and right knee.  

The Board, in a March 2005 decision, determined that the 
veteran was not entitled to higher evaluations on a schedular 
basis for his bilateral patellofemoral syndrome and 
instability of the knees.  As the veteran had alleged that 
the conditions were so severe that they caused an inability 
to satisfactorily perform work as a truck driver, the case 
was referred to the Director of VA's Compensation and Pension 
Service (CP) for extraschedular consideration.  

In a letter dated in July 2006, the Director of CP stated 
that the veteran's disability picture was not so unusual so 
as to warrant an extraschedular rating.  Specifically, the 
Director found that there was no evidence of frequent 
hospitalization due to the veteran's service-connected knees, 
nor was there evidence of marked interference with 
employment.  

As far as competent medical opinions addressing the veteran's 
ability to work, the Board notes the report of an October 
2001 VA examination.  History obtained at that time included 
difficulty sitting for long periods of time and an inability 
to work on his knees due to knee pain.  However, the veteran 
did not report using a brace and did not utilize an assistive 
device to ambulate, and no significant obstacles to daily 
living were noted.  

In the Board's March 2005 remand order, the RO was instructed 
to schedule a VA examination to evaluate the veteran's 
cervical spine, as this disorder was subject to a then-
current appeal for service connection.  In this examination, 
the veteran's knees were also assessed and no limitation of 
motion of the knee joints was noted initially, although with 
repetitive motion there was a loss of 20 degrees in flexion.  
The examiner observed that he had examined the veteran 
previously in December 2004.  There is no indication in this 
examination report of frequent hospitalization or 
interference with employment due to a knee disability.  

The Board does not dispute that the veteran's service-
connected knee disabilities adversely effect his employment 
as a truck driver.  There is, however, no indication that 
such interference is "marked."  However, the current 
ratings of 20 percent for degenerative joint disease and 
patellofemoral syndrome of the veteran's right and left 
knees, and the 10 percent ratings for instability of each 
knee, takes into account interference with employment.  
Moreover, the record does not contain statements or other 
evidence from the veteran's employer which would serve to 
show industrial impairment beyond that contemplated by the 
current 20 and 10 percent ratings for both knees.  There is 
no indication of any hospitalizations for a knee disability 
in recent years, let alone frequent hospitalizations cited in 
38 C.F.R. § 3.321(b)(1) (2006).  Accordingly, entitlement to 
a rating in excess of 20 percent for degenerative joint 
disease and patellofemoral syndrome of either knee, or a 
rating in excess of 10 percent for instability of the right 
or left knee, on an extraschedular basis is not warranted.  
Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996).    

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease and patellofemoral syndrome of the 
right knee and/or a rating in excess of 10 percent for 
instability of the right knee, on an extraschedular basis is 
denied.  

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease and patellofemoral syndrome of the 
left knee and/or a rating in excess of 10 percent for 
instability of the left knee, on an extraschedular basis is 
denied.  


REMAND

In the Board's March 2005 remand order, the RO was directed 
to take appropriate action on claims filed for entitlement to 
service connection for hypertension, and to initial 
compensable evaluations for thoracic strain and a headache 
disability.  A statement of the case was issued, and the 
veteran was informed of the need to file a substantive appeal 
(VA Form 9) in order for the claim to be certified to the 
Board.  No such substantive appeal was filed.  

The veteran's representative asserts that his organization, 
the Veterans of Foreign Wars of the United States, did not 
receive a copy of the statement of the case prior to appeal 
certification, and thus the organization never filed a VA 
Form 9 on the veteran's behalf for the contested issues 
relating to hypertension, thoracic strain, and headaches.  

The Board has no reason to doubt that the veteran's 
representative did not receive a copy of the SOC prior to the 
expiration of the 60 day period in which the veteran was to 
file his substantive appeal.  As there thus appears to be a 
lack of notice to the representative as to when an appeal 
could have been submitted, the Board will remand these issues 
so to provide the veteran an opportunity to file a timely 
substantive appeal after the SOC is given to his 
representative.  

If the appeal of any of the issues that remain on appeal is 
perfected, the AMC must obtain any additional medical 
evidence relating to the veteran's thoracic strain, headaches 
and hypertension that may be available.  38 C.F.R. 
§ 3.159(c)(1)(2) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the veteran's 
representative with a copy of the 
statement of the case.  Thereafter, the 
veteran's appeal is to be held open for 
60 days, at which time the veteran may 
file a substantive appeal (VA Form 9).  
If such an appeal is filed, formally 
certify the appeal to the Board.  

2.  If the appeal of any of the issues 
that remain on appeal is perfected, the 
AMC should contact the veteran to 
determine if there are any additional 
relevant medical records that have not 
been obtained.  Any such records must be 
secured and associated with the claims 
file.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


